DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 3/10/2021.
Claims 1-20 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US 10,955,148 and 10,168,058 in view of  US 2006/0218949 to Ellis.
Although the claims at issue are not identical, they are not patentably distinct from each other because, because, despite some differences in their wording,  they claim essentially the same subject matter as the claims of the two cited US patents, for the water pump limitation.  However, Ellis, teaching a similar device in the same filed of endeavor, teaches the water pump limitation.   

Allowable Subject Matter
The claims will be allowable provided a terminal disclaimer is filed. 

Reasons for Indication Allowable Subject Matter
Regarding claims 1 and 13, the closest prior art or record is US 6,109,044 to Porter, US 2003/0196445 to Cho, and US 2006/0218949 to Ellis.
Porter teaches, a dehumidification system comprising: 
a secondary evaporator operable to: (56, Fig. 9, col. 2, 45-55)
receive a flow of refrigerant from the primary metering device; and 
receive an inlet airflow and output a first airflow, the first airflow comprising cooler air than the inlet airflow, the first airflow generated by transferring heat from the inlet airflow to the flow of refrigerant as the inlet airflow passes through the secondary evaporator; (see airflow arrow in Fig. 9); and 
a primary evaporator operable to: (54, Fig. 9, col. 2, 45-55) 
receive the flow of refrigerant; and 
receive the first airflow and output a second airflow, the second airflow comprising cooler air than the first airflow, the second airflow generated by transferring heat from the first airflow to the flow of refrigerant as the first airflow passes through the primary evaporator; (see airflow arrow in Fig. 9);
a secondary condenser (58, Fig. 9, col. 2 line 65 to col. 3, line 5): 
Cho teaches, a system with primary and secondary metering devices, (expansion valves 18, 54, Fig. 10-14),
a compressor (12) operable to: 
receive the flow of refrigerant from the primary evaporator (18) and provide the flow of refrigerant to a primary condenser (14), the flow of refrigerant provided to the primary condenser comprising a higher pressure than the flow of refrigerant received at the compressor (refrigerant leaving a compressor and flowing to the condenser has been compressed and is typically at a higher pressure than refrigerant entirng the suction side of the compressor); 
the primary condenser operable to:
receive the flow of refrigerant from the compressor (Fig. 10-14); and
transfer heat from the flow of refrigerant to a flow of fluid as the condenser receives the flow of refrigerant and the flow of fluid (Fig. 10-14); and 
Ellis teaches a water pump operable to cycle the flow of fluid towards and away from a condenser. (34, Fig. 3, par. 8, 16).
The art of record does not teach, in an obvious combination with the other limitations of the claims, the secondary condenser receiving the flow of refrigerant from the secondary evaporator; and receiving the second airflow and output a dehumidified airflow, the dehumidified airflow comprising warmer air with less relative humidity than the second airflow, the dehumidified airflow generated by transferring heat from the flow of refrigerant to the dehumidified airflow as the second airflow passes through the secondary condenser.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763